UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7809



MICHAEL A. WILLIAMS,

                                               Plaintiff - Appellant,

          versus


JOHN SANDERS,   West   Virginia   Department   of
Highways,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-99-114-2)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Williams, Appellant Pro Se. Michael Kozakewich, Jr.,
STEPTOE & JOHNSON, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Williams appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district’s opinion and find no

reversible error.   Accordingly, we deny Williams’ motion for ap-

pointment of counsel and affirm on the reasoning of the district

court.   Williams v. Sanders, No. CA-99-114-2 (N.D.W. Va. Dec. 7,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2